Case: 13-11915   Date Filed: 06/12/2014     Page: 1 of 7


                                                           [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 13-11915
                              Non-Argument Calendar
                            ________________________

                      D.C. Docket No. 3:10-cv-01187-HLA-JBT



MICHAEL E. RIGGINS,

                                                           Plaintiff-Counter Defendant-
                                                                             Appellant,

                                        versus

RICK BESELER, JR.,
Sheriff,


                                                       Defendant-Counter Claimant-
                                                                         Appellee,

KEENON,
Lieutenant,
BAKER,
Sergeant,
PLUMMER,
Deputy,
JOHN DOE,
Dept., et al.,

                                                                Defendants-Appellees,
              Case: 13-11915     Date Filed: 06/12/2014    Page: 2 of 7


JANE DOE, et al.,

                                                                             Defendants.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (June 12, 2014)

Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Michael Riggins, a Florida prisoner, appeals pro se the summary judgment

against his third amended complaint about the violation of his civil rights under the

Eighth and Fourteenth Amendments by the Sheriff of Clay County, Florida, and

four of his employees, see 42 U.S.C. § 1983, and the summary judgment in favor

of the Sheriff’s counterclaim for a lien to recover the costs of Riggins’s

incarceration, see Fla. Stat. § 960.293(2)(b). Riggins complained that Sheriff Rick

Beseler Jr., approved policies that allowed his officers and a nurse at the Clay

County Detention Center to use excessive force against Riggins. While awaiting

trial, Riggins was housed in the medical confinement unit to monitor pain that he

reported was radiating from his head down to his right arm. After Riggins refused

to self-medicate, defied several orders from officers to “cuff up” for an

examination, and became combative, the officers stunned Riggins with a taser gun


                                          2
               Case: 13-11915      Date Filed: 06/12/2014    Page: 3 of 7


and restrained him for nurses to examine him. The district court ruled that Beseler

had official policies barring the use of excessive force against inmates; his officers’

use of force was not excessive; and Beseler was entitled to a civil restitution lien of

$12,050. We affirm.

      The district court did not err by entering summary judgment in favor of

Beseler. To hold Beseler liable as a supervisor, Riggins had to establish a causal

relation between Beseler’s official policies and the allegedly unlawful conduct of

his employees. See West v. Tillman, 496 F.3d 1321, 1328 (11th Cir. 2007).

Beseler submitted a copy of his official policies, which state that officers may not

use physical force with inmates except “to effect lawful objectives . . . [and only]

when necessary in self-defense, in defense of another, to overcome physical

resistance to arrest, . . . or in response to a deliberate refusal to obey a lawful

command”; officers may use a taser gun only to “obtain compliance by arrestees or

inmates who deliberately refuse to obey a lawful command” and to counter their

“active physical resistance” or “aggressive physical resistance”; medical staff must

examine inmates for four hours after they are stunned with a taser gun; and an

investigation must be conducted of every incident involving physical force.

Beseler also submitted a copy of a report establishing that he ordered an

investigation of the incident between Riggins and the officers and that the officers




                                            3
               Case: 13-11915     Date Filed: 06/12/2014     Page: 4 of 7


acted consistent with the official policies. This evidence, without dispute,

established that Beseler did not permit his officers to use excessive force.

      The district court also did not err by entering summary judgment against

Riggins’s complaint that the officers used excessive force. An officer may use

force “in a good-faith effort to maintain or restore discipline.” Fennell v. Gilstrap,

559 F.3d 1212, 1217 (11th Cir. 2009). To make that determination, we consider

the need for force; the relationship between that need and the amount of force

used; the extent of the injury to the detainee; the extent of the threat to the safety of

staff and inmates; and any efforts made to temper the severity of a forceful

response. Id. The officers had a legitimate need to use force against Riggins when

he was suffering from a potentially serious medical condition, and he refused to

comply with several orders given by Sergeant Daniel Baker and Lieutenant Audrey

Keenon to submit to an examination. See Bennett v. Parker, 898 F.2d 1530, 1533

(11th Cir. 1990) (“Prison guards may use force when necessary to restore order

and need not wait until disturbances reach dangerous proportions before

responding.”).

      The amount of force employed by the officers was proportional to Riggins’s

aggressiveness and was used to restore order and to protect the officers and nursing

staff. See id. (“Decisions made at the scene of a disturbance to restore order are

entitled to a degree of deference.”). Because Riggins was taller and significantly


                                            4
              Case: 13-11915     Date Filed: 06/12/2014   Page: 5 of 7


outweighed the officers, they determined they had to stun Riggins to cuff him.

When Riggins broke the taser leads and charged Baker, Deputy Roger Plummer

acted defensively by shoving Riggins on his bed. After Riggins struck at Plummer,

Baker used his taser gun in drive stun mode on Riggins’s back to subdue him and

to restrain him in a chair where nurses could safely examine him. When Riggins

threatened to resist more examinations, the officers kept Riggins in the chair to

prevent him from harming himself and to allow nurses to examine him at 15-

minute intervals for the four-hour period required by the official policies. See

Williams v. Burton, 943 F.2d 1572, 1575 (11th Cir. 1991) (concluding that the

application of four-point restraints and gagging to quash an inmate’s disturbance

and to quell his attempts to incite other inmates did not “amount to the unnecessary

and wanton infliction of pain forbidden by the Eighth Amendment” (internal

quotation marks and citation omitted)). Other than Riggins’s self-serving

statement that he suffered scarring from the taser gun being used in stun drive

mode, he failed to submit any evidence that his injuries were more than de

minimis. See Bennett, 898 F.2d at 1533. The officers’ use of force was not

excessive.

      The district court also did not err by entering summary judgment in favor of

Nurse Jenny Glenn. Riggins does not dispute the findings that Glenn did not use

force to examine him and that she fulfilled her duties to treat him and document


                                          5
               Case: 13-11915     Date Filed: 06/12/2014    Page: 6 of 7


that treatment. Riggins argues that Glenn should not have administered medical

treatment because she already had “a Medical Refusal Form . . . signed by [her]

and witnessed by two officers,” but Riggins alleged in his third amended complaint

that he signed the form after he was examined by Glenn.

      Riggins moved for summary judgment on the ground that he had a right to

refuse medical treatment, but the district court correctly refused to consider an

argument that Riggins raised for the first time in his opposition to Beseler’s motion

for summary judgment. See Gilmour v. Gates, McDonald and Co., 382 F.3d 1312,

1315 (11th Cir. 2004) (“A plaintiff may not amend her complaint through

argument in a brief opposing summary judgment.”). Moreover, Riggins admitted

in his third amended complaint that he refused medical treatment only to the extent

that it was administered by a nurse instead of a doctor. See Harris v. Thigpen, 941

F.2d 1495, 1505 (11th Cir. 1991) (“[A] simple difference in medical opinion

between the prison’s medical staff and the inmate as to the latter’s . . . course of

treatment [does not] support a claim of cruel and unusual punishment.”).

      The district court did not err by entering summary judgment in favor of

Beseler’s counterclaim for a lien to recover the costs of housing Riggins. Under

Florida law, “[u]pon conviction, a convicted offender is liable to the state and its

local subdivisions for damages and losses for incarceration costs and other

correctional costs,” and a “local subdivision of” the state can petition for a civil


                                           6
               Case: 13-11915       Date Filed: 06/12/2014     Page: 7 of 7


restitution lien to recover those costs. Fla. Stat. § 960.292(1), (2). If “the

conviction is for an offense other than a capital or life felony, a liquidated damage

amount of $50 per day of the convicted offender’s sentence shall be assessed

against the convicted offender and in favor of the state or its local subdivisions.”

Id. § 960.293(2)(b). Riggins was incarcerated at the Clay County Detention Center

and later convicted of a burglary offense. The district court determined that

Riggins owed the Sheriff’s Office $12,050 for the 241 days he had been housed in

the Clay County jail. Riggins argues that he cannot be charged for the days he was

awaiting trial, but Section 960.293(2) does not limit costs to those incurred after

conviction. Riggins’s interpretation would undermine the stated “intent of the

statute . . . [to] fully compensat[e] . . . the state[] and its local subdivisions for

damages and losses incurred as a result of criminal conduct,” id. § 960.29(3)(a).

See Ilkanic v. City of Fort Lauderdale, 705 So. 2d 1371, 1372–73 (Fla. 1998).

       We AFFIRM the summary judgment in favor of Beseler and his employees.




                                             7